

i3 VERTICALS, INC.
2020 ACQUISITION EQUITY INCENTIVE PLAN
RESTRICTED STOCK AWARD AGREEMENT




        THIS RESTRICTED STOCK AWARD AGREEMENT (this “Agreement”) is made and
entered into as of the ___ day of ________, 20__ (the “Grant Date”), between i3
Verticals, Inc., a Delaware corporation (together with its Subsidiaries, the
“Company”), and ____________, (the “Grantee”). Capitalized terms not otherwise
defined herein shall have the meaning ascribed to such terms in the i3 Verticals
Inc. 2020 Acquisition Equity Incentive Plan (the “Plan”).


        WHEREAS, the Company has adopted the Plan, which permits the issuance of
Restricted Stock of the Company’s Class A common stock, par value $0.0001 per
share (the “Common Stock”) to Eligible Employees;


        WHEREAS, pursuant to the Plan, the Committee responsible for
administering the Plan has granted an award of Restricted Stock to the Grantee
as provided herein; and


WHEREAS, the award has been granted as an inducement pursuant to Rule 5635(c)(4)
of the listing standards of the Nasdaq Global Select Market.


        NOW, THEREFORE, in consideration of the mutual covenants hereinafter set
forth and for other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto, intending to be legally
bound hereby, agree as follows:


1.Grant of Restricted Stock.


(a)The Company hereby grants to the Grantee an award (the “Award”) of
_______________ shares of Common Stock of the Company (the “Shares” or the
“Restricted Stock”) on the terms and conditions set forth in this Agreement and
as otherwise provided in the Plan.


(b)The Grantee’s rights with respect to the Award shall remain forfeitable at
all times prior to the dates on which the restrictions shall lapse in accordance
with Sections 2 and 3 hereof.


2.Terms and Rights as a Stockholder.


(a)Except as provided herein and subject to such other exceptions as may be
determined by the Committee in its discretion, the “Restricted Period” shall
expire with respect to ____________ percent (___%) of the Shares granted herein
on each of the first ____ anniversaries of the Grant Date.





--------------------------------------------------------------------------------



(b)The Grantee shall have all rights of a stockholder with respect to the
Restricted Stock, including the right to receive dividends and the right to vote
such Shares, subject to the following restrictions:


(i)the Grantee shall not be entitled to the removal of the restricted legends or
restricted account notices or to delivery of the stock certificate (if any) for
any Shares until the expiration of the Restricted Period as to such Shares and
the fulfillment of any other restrictive conditions set forth herein;


(ii)none of the shares of Restricted Stock may be sold, assigned, transferred,
pledged, hypothecated or otherwise encumbered or disposed of during the
Restricted Period as to such Shares and until the fulfillment of any other
restrictive conditions set forth herein; and


(iii)except as otherwise determined by the Committee at or after the grant of
the Award, any shares of Restricted Stock as to which the applicable “Restricted
Period” has not expired (or other restrictive conditions have not been met)
shall be forfeited, and all rights of the Grantee to such Shares shall
terminate, without further obligation or action on the part of the Company, upon
the termination of the Grantee’s Service Relationship with the Company prior to
the end of the Restricted Period applicable to such Shares.


         (c) Notwithstanding the foregoing, the Restricted Period shall
automatically terminate as to all shares of Restricted Stock awarded hereunder
(as to which such Restricted Period has not previously terminated), and such
Shares shall vest and become subject to Section 3 hereof, in the following
circumstances:


          (i) upon the termination of the Grantee’s Service Relationship with
the Company which results from the Grantee’s death or Disability;


          (ii) upon the termination of the Grantee’s Service Relationship with
the Company (or its successor) within one year following a Change in Control, if
the Grantee’s Service Relationship with the Company (or its successor) is
terminated by (A) the Grantee for Good Reason, or (B) the Company (or its
successor) for any reason other than for Cause; provided, that in the event this
Award is not assumed by the Acquiror under the terms set forth in Section 10.1
of the Plan, the Restricted Period shall automatically terminate as to all
shares of Restricted Stock awarded hereunder (to the extent not previously
terminated or forfeited).


Any Shares, any other securities of the Company and any other property (except
for cash dividends) distributed with respect to the Shares of Restricted Stock
shall be subject to the same restrictions, terms and conditions as such of
Restricted Stock.


3.Termination of Restrictions. Following the termination of the Restricted
Period, and provided that all other restrictive conditions set forth herein have
been met, all restrictions set forth in this Agreement or in the Plan relating
to such portion or all, as applicable, of the shares of Restricted Stock shall
lapse as to such portion or all, as applicable, of the Shares, and a
2

--------------------------------------------------------------------------------



stock certificate for the appropriate number of Shares, free of the restrictions
and restrictive stock legend, shall, upon request, be delivered to the Grantee
or Grantee’s beneficiary or estate, as the case may be, pursuant to the terms of
this Agreement (or, in the case of book-entry Shares, such restrictions and
restricted stock legend shall be removed from the confirmation and account
statements delivered to the Grantee in book-entry form).


4.Delivery of Shares.


(a)As of the date hereof, certificates representing the Restricted Stock may be
registered in the name of the Grantee and held by the Company or transferred to
a custodian appointed by the Company for the account of the Grantee subject to
the terms and conditions of the Plan and shall remain in the custody of the
Company or such custodian until their delivery to the Grantee or Grantee’s
beneficiary or estate as set forth in Sections 4(b) and (c) hereof or their
forfeiture or reversion to the Company as set forth in Section 2(b) hereof. The
Committee may, in its discretion, provide that the Grantee’s ownership of the
Restricted Stock prior to the lapse of any transfer restrictions or any other
applicable restrictions shall, in lieu of such certificates, be evidenced by a
“book entry” (i.e. a computerized or manual entry) in the records of the Company
or its designated agent in accordance with and subject to the applicable
provisions of the Plan.


(b)If certificates shall have been issued as permitted in Section 4(a) above,
certificates representing shares of Restricted Stock in respect of which the
Restricted Period has lapsed pursuant to this Agreement shall be delivered to
the Grantee upon request following the date on which the restrictions on such
Shares lapse.


(c)If certificates shall have been issued as permitted in Section 4(a) above,
certificates representing Shares in respect of which the Restricted Period
lapsed upon the Grantee’s death shall be delivered to the executors or
administrators of the Grantee’s estate as soon as practicable following the
receipt of proof of the Grantee’s death satisfactory to the Company.


(d)Any certificate representing shares of Restricted Stock shall bear (and
confirmation and account statements sent to the Grantee with respect to
book-entry Shares may bear) a legend in substantially the following form or
substance:


THE SHARES OF STOCK REPRESENTED BY THIS CERTIFICATE MAY NOT BE SOLD,
TRANSFERRED, PLEDGED OR OTHERWISE DISPOSED OF WITHOUT REGISTRATION UNDER THE
SECURITES ACT OF 1933 AND UNDER APPLICABLE BLUE SKY LAW OR UNLESS SUCH SALE,
TRANSFER, PLEDGE OR OTHER DISPOSITION IS EXEMPT FROM REGISTRATION THEREUNDER.


THIS CERTIFICATE AND THE SHARES OF STOCK REPRESENTED HEREBY ARE SUBJECT TO THE
TERMS AND CONDITIONS (INCLUDING FORFEITURE AND RESTRICTIONS AGAINST TRANSFER)
CONTAINED IN THE i3 VERTICALS INC. 2020 ACQUISITION EQUITY INCENTIVE
3

--------------------------------------------------------------------------------



PLAN (THE “PLAN”) AND THE RESTRICTED STOCK AWARD AGREEMENT (THE “AGREEMENT”)
BETWEEN THE OWNER OF THE RESTRICTED STOCK REPRESENTED HEREBY AND i3 VERTICALS,
INC. (THE “COMPANY”). THE RELEASE OF SUCH SHARES FROM SUCH TERMS AND CONDITIONS
SHALL BE MADE ONLY IN ACCORDANCE WITH THE PROVISIONS OF THE PLAN AND THE
AGREEMENT AND ALL OTHER APPLICABLE POLICIES AND PROCEDURES OF THE COMPANY,
COPIES OF WHICH ARE ON FILE AT THE COMPANY.


5.Effect of Lapse of Restrictions. To the extent that the Restricted Period
applicable to any shares of Restricted Stock shall have lapsed, the Grantee may
receive, hold, sell or otherwise dispose of such Shares free and clear of the
restrictions imposed under the Plan and this Agreement upon compliance with
applicable legal requirements.


6.No Right to Continued Employment. This Agreement shall not be construed as
giving the Grantee the right to be retained in the employ of the Company, and
subject to any other written contractual arrangement between the Company and the
Grantee, the Company may at any time dismiss the Grantee from employment, free
from any liability or any claim under the Plan.


7.Adjustments. The Committee may make equitable and proportionate adjustments in
the terms and conditions of, and the criteria included in, this Award in
recognition of unusual or nonrecurring events (and shall make adjustments for
the events described in Section 4.2 of the Plan) affecting the Company or the
financial statements of the Company or of changes in applicable laws,
regulations, or accounting principles in accordance with the Plan whenever the
Committee determines that such events affect the Shares. Any such adjustments
shall be effected in a manner that precludes the material enlargement of rights
and benefits under this Award.


8.Amendment to Award. Subject to the restrictions contained in the Plan, the
Committee may waive any conditions or rights under, amend any terms of, or
alter, suspend, discontinue, cancel or terminate the Award, prospectively or
retroactively; provided that any such waiver, amendment, alteration, suspension,
discontinuance, cancellation or termination that would materially and adversely
affect the rights of the Grantee or any holder or beneficiary of the Award shall
not to that extent be effective without the consent of the Grantee, holder or
beneficiary affected.


9.Withholding of Taxes. If the Grantee makes an election under Section 83(b) of
the Code with respect to the Award, the Award made pursuant to this Agreement
shall be conditioned upon the prompt payment to the Company of any applicable
withholding obligations or withholding taxes by the Grantee (“Withholding
Taxes”). Failure by the Grantee to pay such Withholding Taxes will render this
Agreement and the Award granted hereunder null and void ab initio and the
Restricted Stock granted hereunder will be immediately cancelled. If the Grantee
does not make an election under Section 83(b) of the Code with respect to the
Award, upon the lapse of the Restricted Period with respect to any portion of
Restricted Stock (or property distributed with respect thereto), the Company may
satisfy the required Withholding
4

--------------------------------------------------------------------------------



Taxes as set forth by Internal Revenue Service guidelines for the employer’s
statutory withholding with respect to the Grantee and issue vested shares to the
Grantee without restriction. The Company may satisfy the required Withholding
Taxes by withholding from the Shares included in the Award that number of whole
shares necessary to satisfy such taxes as of the date the restrictions lapse
with respect to such Shares based on the Fair Market Value of the Shares, or by
requiring the Grantee to remit to the Company the proper Withholding Taxes in
cash.


10.Plan Governs. The Grantee hereby acknowledges receipt of a copy of (or
electronic link to) the Plan and agrees to be bound by all the terms and
provisions thereof. The terms of this Agreement are governed by the terms of the
Plan, and in the case of any inconsistency between the terms of this Agreement
and the terms of the Plan, the terms of the Plan shall govern.


11.Severability. If any provision of this Agreement is, or becomes, or is deemed
to be invalid, illegal, or unenforceable in any jurisdiction or as to any Person
or the Award, or would disqualify the Plan or Award under any laws deemed
applicable by the Committee, such provision shall be construed or deemed amended
to conform to the applicable laws, or if it cannot be construed or deemed
amended without, in the determination of the Committee, materially altering the
intent of the Plan or the Award, such provision shall be stricken as to such
jurisdiction, Person or Award, and the remainder of the Plan and Award shall
remain in full force and effect.


12.Notices. All notices required to be given under this Award shall be deemed to
be received if delivered or mailed as provided for herein, to the parties at the
following addresses, or to such other address as either party may provide in
writing from time to time.


To the Company:
i3Verticals, Inc.
40 Burton Hills Boulevard, Suite 415
Nashville, Tennessee 37215
Attn: Paul Maple, General Counsel
E-mail: pmaple@i3verticals.com
To the Grantee:
The address then maintained with respect to the Grantee in the Company's
records.



13.Governing Law. The validity, construction and effect of this Agreement shall
be determined in accordance with the laws of the State of Delaware without
giving effect to conflicts of laws principles.


14.Successors in Interest. This Agreement shall inure to the benefit of and be
binding upon any successor to the Company. This Agreement shall inure to the
benefit of the Grantee’s legal representatives. All obligations imposed upon the
Grantee and all rights granted to the
5

--------------------------------------------------------------------------------



Company under this Agreement shall be binding upon the Grantee’s heirs,
executors, administrators and successors.


15.Resolution of Disputes. Any dispute or disagreement which may arise under, or
as a result of, or in any way related to, the interpretation, construction or
application of this Agreement shall be determined by the Committee. Any
determination made hereunder shall be final, binding and conclusive on the
Grantee and the Company for all purposes.






6


--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties have caused this Restricted Stock Award
Agreement to be duly executed effective as of the day and year first above
written.




i3 VERTICALS, INC.
By: ______________________________________
GRANTEE:
__________________________________________



[Signature Page to Restricted Stock Award Agreement (2020 Acquisition Equity
Incentive Plan)]